COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-08-377-CV

IN RE JERZY WOJCIECH ROWLAND                                          RELATOR

                                      ------------

                              ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

        The court has considered relator’s petition for writ of mandamus, the

State’s response, and relator’s objections to the State’s response and is of the

opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.




                                                     PER CURIAM


PANEL: LIVINGSTON, DAUPHINOT, and MCCOY, JJ.

DELIVERED: December 16, 2008




  1
      … See T EX. R. A PP. P. 47.4.